                                       Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 1 of 30 Page ID #:1



                                       ROGER W. CLARK, ESQ. (# 108982)
                                   1
                                       Email: rclark@cgold.cc
                                   2   ROBERT D. GOLDBERG, ESQ. (# 137356)
                                       Email: rgoldberg@cgold.cc
                                  3
                                       THE CLARK LAW GROUP
                                  4    11355 W. Olympic Boulevard, Suite 303
                                       Los Angeles, California 90064
                                  5
                                       Telephone: (310) 4 78-0077
                                  6    Facsimile: (310) 4 78-0099
                                   7
                                       Attorneys for Plaintiff, STARR INDEMNITY
                                  8    & LIABILITY COMPANY
                                  9                     THE UNITED STATES DISTRICT COURT
                                  10
                                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 a..                              11
 ::>           <'l         ><
                           <
 0             0
               <'l
                          IL
                          m            ST ARR INDEMNITY & LIABILITY           )    CASE NO.: 8:19-cv-1704
 D::'.         "' st      m       12
(j             t: 0te o

         J';
               ::,
               Ul O ,
                      0
                • m Ill
                                       COMPANY, a TEXAS CORPORATION,)
 3: j  ;a "z I'-f'
                                  13                                          )    PLAINTIFF STARR INDEMNITY
<J::~ w~Q
_J <Vl O5 !:-
           J              (I')    14                Plaintiff,                )    & LIABILITY COMPANY'S
         >-    m<-
 ~ ~           2     u_                                                       )    COMPLAINT FOR
 D::'. 0a: ..:it: "'~,....
                       I'
                                  15
 ::5 <::'.'.i0 .l" o                          vs.                             )    DECLARATORY RELIEF,
                   0
u              ~!~
                     z '

               Ill O ,;t
                                  16                                          )    RESCISSION AND
 w
               lll J -
                     ~
                                       MICHAEL J. AVENATTI, an Individual )        INTERPLEADER
 I             --
               <'l
                          !'.!,   17   and citizen of California, A VENATTI & )
I-                                     AS SOCIATES, APC, a California         )    [DEMAND FOR JURY TRIAL]
                                  18
                                       Professional Corporation, PASSPORT     )
                                  19   420, LLC, a Delaware Limited Liability )
                                  20   Company, WILLIAM PARRISH, an           )
                                       Individual and citizen of California,  )
                                  21   SPRING CREEK RESEARCH, LLC, a          )
                                  22   California Limited Liability Company,  )
                                       ALEXIS GARDNER, an Individual and )
                                  23                                          )
                                       citizen of Georgia, and the UNITED
                                  24   STATES OF AMERICA, and DOES 1 to )
                                       25, INCLUSIVE,                         )
                                  25                                           )
                                  26               Defendants                  )

                                  27                                          1
                                        PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                                  28                        RELIEF, RESCISSION AND INTERPLEADER
                                     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 2 of 30 Page ID #:2



                                 1                               GENERAL ALLEGATIONS

                                 2         Plaintiff STARR INDEMNITY & LIABILITY COMPANY, a Texas
                                 3
                                     corporation (hereinafter "Starr Aviation"), brings this Complaint for Declaratory
                                 4
                                 5   Relief, Rescission and Interpleader against Defendants MICHAEL J. AVENATTI,

                                 6   an Individual and citizen of California, AVENATTI & ASSOCIATES, APC, a
                                 7
                                     California Professional Corporation, PASSPORT 420, LLC, a Delaware Limited
                                 8
                                 9   Liability Company, WILLIAM PARRISH, an Individual and citizen of California,

                                10   SPRING CREEK RESEARCH, LLC, a California Limited Liability Company,
0..                             11
::i
0        0
             (')
                                     ALEXIS GARDNER, an Individual and citizen of Georgia, and the UNITED
         "1
         "'
         ':         st
                    <O
                         Ol
                         Ol
                         0
                                12
s: �
         :,         0    0
        U)
      l: •
             0
                    0
                    Cl
                          '
                         (I)
                    -4: ,-...   13   STATES OF AMERICA, and DOES 1 to 25, INCLUSIVE (collectively
      ...J   � z-
             D:::       '¢
 <l'. I-  0  .,�

__J<(�!!:--
      O')
      m < _,
      >-
             0      .J ('I')    14   "Defendants") and alleges as follows:
� � S! u_
      0 )!�
Cl:'. er    "'r--
                    � r--       15
u
<(��UIQ
..J�o �9
             3 :� 16
             Ill o st
             Ill .J �
 w           (')         �
                                17                        FEDERAL JURISDICTION AND VENUE
 I
I-
                                18          1.    This is an action for declaratory relief, pursuant to the Federal
                                19
                                     Declaratory Relief Act, Title 28, U.S.C., Section 2201, brought against the
                                20
                                21   Defendants, because Starr Aviation, in these rather unusual circumstances, requires

                                22   the assistance of the court to determine the rights, obligations and interests of the
                                23
                                     parties, or absence and lack thereof, arising under certain insurance policies issued
                                24
                                25   by Starr Aviation to Passport 420, LLC. The United States of America has indicted
                                26   Michael Avenatti, accusing him of criminal embezzlement of client funds to
                                27                                          2
                                      PLAINTIFF STARR INDEMNITY & LIABILITY COMP ANY'S COMPLAINT FOR DECLARATORY
                                28                        RELIEF, RESCISSION AND INTERPLEADER
                                      Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 3 of 30 Page ID #:3




                                  1   purchase an aircraft titled in the name of Passport 420, LLC and purportedly insured

                                  2   under the insurance policies in question, and further accusing him of bankruptcy
                                  3
                                      fraud that might have involved the improper diversion of funds to acquire the
                                  4
                                  5   insurance policies.

                                  6         2.     If these allegations are substantiated, Starr Aviation believes the
                                  7
                                      insurance policies are to be rescinded because Starr Aviation would not have issued
                                  8
                                  9   the policies if it had known the aircraft had been purchased with embezzled funds or

                                 10   the funds used to purchase the policies had been acquired through a bankruptcy
0..                              11
::>           (T)
                                      fraud. If rescission is not authorized, Starr Aviation nevertheless believes that one or
0             0
n::                              12
              (T)
                     a,
              w ,;t a,
              !:: ID 0


                                      more exclusions in the policies would apply, causing coverage not to be in order for
               ::, 0 0
              UlQ ,



�3 �"'5z
<( >-
         �
      0� <c;t
         o
                                 13
_J�5�-
   m
       14
        U)
        >-
              0     .J er)
                    <( -              claims being made, as described below.
::i::'. "'�   \!    u_
n:: ..  0 � �       "'r-         15
                                            3.     If coverage is in order, Starr Aviation requires the assistance of the
                         ,....
<(��IMO
_J<(O�c;>

u �!� 16      Ill o ,;t


 w            Ill .J �
              (T)        �
                                 17   court to determine who should receive payments under the insurance policies
 I
I-
                                 18   because it reasonably appears there are competing claims to any payments made
                                 19
                                      under the policy. Similarly, if rescission is appropriate, Starr Aviation requires
                                 20
                                 21   assistance of the court to determine who should receive the return of the premiums

                                 22   paid for the policies.
                                 23
                                            4.      There is complete diversity pursuant to Title 28, U.S.C., Section 1332,
                                 24
                                 25   as Plaintiff Starr Aviation, a Texas corporation, is headquartered in New York, and

                                 26   all of the defendants are citizens of California, or possibly Georgia, except for the
                                 27               -----                          3
                                       PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                                 28                        RELIEF, RESCISSION AND INTERPLEADER
                                      Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 4 of 30 Page ID #:4



                                  1
                                      United States of America. The amount in controversy exceeds $75,000.00

                                  2   (Seventy-Five Thousand Dollars) exclusive of interest and costs. This Court
                                  3
                                      accordingly has jurisdiction of this action.
                                  4

                                  5         5.     There is federal question subject matter jurisdiction pursuant to Title

                                  6   28, U.S.C., Section 1331 and 28 U.S.C. Section 1346(a)(2). The United States of
                                  7
                                      America, through Nicola T. Hanna, acting in his official capacity as the United
                                  8
                                  9   States Attorney for the Central District of California, has asserted interests in

                                 10   property in a criminal indictment against Michael Avenatti pursuant to 18 U.S.C.
 a.                              11
 :J            (1)
                     <
                           )(
                                      981 (a)(l)(C) and 28 U .S.C. 2461 (c), as more specifically alleged herein, that may
 0             0
                     m
                           11.

 0::
               (1)
                "'<t m           12
(.9             !:: U) 0
                :, 0 0
               l/) 0 '
        :;: • m ro
                                 13   ultimately confer upon the United States of America an interest in the insurance
 :S: <O< t-,.
     J "' - <t
 <(    ~ z
        1-     w ~         O
_j <{U'l 5O ~ .....              14
        >-     m< -
                     J     (1}        policies which are the subject of this action. The United States has consented to a
 Y'.    w
        z      ~
                     u..
 0:::   ll'.
        0
               a."'
               ~     LIi
                           I'-
                           r--   15
 :51= 0~ "uiz 0O'
        <{                            suit for declaratory relief in this case pursuant to 5 U.S.C. § 702.
u              ~! ~
               Ill O <t
               Ill ..J ~
                                 16
 w -           (1)         ~
                                 17
                                            6.     Venue in this District is proper under Title 28, U.S.C., Section 139l(a)
 I -                       ~
I-
                                 18   since a substantial part of the events giving rise to this action occurred within the
                                 19
                                      District, including the purchases of the insurance policies at issue here, and as
                                 20
                                 21   discussed more fully below, policies that were delivered within this District.

                                 22   Moreover, all of the Defendants, with the possible exception of ALEXIS
                                 23
                                      GARDNER, are present and reside in this District, and do business in this District.
                                 24
                                 25   Ill

                                 26   Ill
                                 27                                                  4
                                       PLAINTIFF STARR JNDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                                 28                           RELIEF, RESCISSION AND INTERPLEADER
                                    Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 5 of 30 Page ID #:5



                                1                 INSURANCE POLICIES AT ISSUE AND PARTIES

                                2         7.    Plaintiff Starr Aviation is and was, at times material hereto, a
                                3
                                    corporation organized and existing under the laws of Texas, with its principal place
                                4
                                    of business in the State of New York.
                                5
                                6         8.    Starr Aviation issued a Starr Elite Comprehensive Corporate Aircraft
                                7
                                    Policy to Passport 420, LLC, Policy Number 1000320046-01 with effective dates
                                8
                                9
                                    from January 26, 2017 until January 26, 2018 ("Policy l "). Policy 1 was issued

                               10   pursuant to an "Aircraft Insurance Application" submitted by applicant, Passport
a..                            11
::J            I')
                          X
                          <(        420, LLC.
0              0
               <'l
                          LL

0:::       "' <t
                          Ol
                          Ol   12
(.9        t100
           :, 0 O
          lO O ,
                                          9.    Starr Aviation issued a Starr Elite Comprehensive Corporate Aircraft
s:<(   :S: . Ol Cl)
       j a:C -< I'-
      ;; g
         z
                 q-
                               13
   t-      0   bJ
_J ~50 ~-                      14
       I.I)
       >-      (D
                     .J (I')
                     < -
                                    Policy to Passport 420, LLC, Policy Number 1000320046-02 with effective dates
~ ~!/u.
O::: ~H r--
<( ,-. ► .JI'-                 15
       .....
_J <l'.0 ~9
               J     UJ   0
                                    from January 26, 2018 until January 26, 2019 ("Policy 2"). Policy 2 was issued
u              3:Ill !O <t~
               Ill .J ~
                               16
w                         ~         pursuant to an "Aircraft Insurance Application" submitted by applicant, Passport
I --
               <')

                          ~    17
l-
                               18   420, LLC.
                               19
                                          10.   Starr Aviation issued a Starr Elite Comprehensive Corporate Aircraft
                               20
                               21   Policy to Passport 420, LLC, Policy Number 1000320046-03 with effective dates

                               22   from January 26, 2019 until January 26, 2020 ("Policy 3"). Policy 3 was issued
                               23
                                    pursuant to an "Aircraft Insurance Application" submitted by applicant, Passport
                               24
                               25   420, LLC.

                               26   Ill
                               27                                         5
                                    PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                               28                       RELIEF, RESCISSION AND INTERPLEADER
                                 Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 6 of 30 Page ID #:6



                             1          11.    Policy 1 and Policy 2 and Policy 3 are sometimes referred to

                             2   collectively as "The Policies."
                             3
                                        12.    Each of The Policies scheduled as an insured aircraft a 2016 Honda Jet,
                             4

                             5
                                 Model HA-420, Serial Number SN42000029, Registration N227WP (the

                             6   "Aircraft"), providing certain coverages pursuant to the terms, conditions,
                             7
                                 exclusions and languages of The Policies. Pursuant to the records of the Federal
                             8

                             9
                                 Aviation Administration, and other information publicly and privately available, the

                            10   title to the Aircraft is owned by defendant Passport 420, LLC ("Passport 420")
 a..                        11
 ::>         C')       X
                                 which is organized under the laws of Delaware with its principal place of business in
 0           0         i1
 o:: ~st~ 12
'"
V    s:3g
     Ul o,
                                 California within this District.
       ~         .o, Ol     13
 >J<( ~ z~ ~
 >           <(

 c:i: . .    ~~6
.J ~>- en5 !!:< --
       U')   0 .J (f)
                            14          13.    The defendant, Alexis Gardner, believed to be a citizen of Georgia,
 ~ ~ ~ u_
 0:: ~ ~ ~ ::::             15
 <(~ ~do
 ....1~ 0          ~   9         possibly California, was a client of defendant, Michael Avenatti, a citizen of
U            ~     !
             Ill O st
                       ~    16
             111.J -
 w (')                 ~    17   California, who allegedly embezzled approximately $2,500,000.00 from Alexis
 I           -         ~
I-
                            18   Gardner to purchase the Aircraft scheduled under The Policies issued by Starr
                            19
                                 Aviation. Upon information and belief, Alexis Gardner may claim some interest
                            20
                            21   against proceeds that might come due under The Policies.

                            22          14.    The defendant, William Parrish, a citizen of California living within
                            23
                                 this District, is a beneficiary, trustor or trustee, or all of the foregoing, of the Parrish
                            24

                            25   Family Trust dated 1997 ("Parrish Family Trust"), based in and a citizen of

                            26   California with its principal place of business in this District, which is a member of
                            TI                                         6
                                 PLAINTTFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                            28                       RELIEF, RESCISSION AND INTERPLEADER
     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 7 of 30 Page ID #:7



     Spring Creek Research, LLC, a California limited liability company ("Spring Creek
 1

 2   Research") with its principal place of business in this District, which in turn is a
 3
     member of Passport 420. Upon information and belief, William Parrish is claiming
 4
     that any proceeds that might come due under The Policies shall be paid to him
 5

 6   individually, or to Spring Creek Research, or the Parrish Family Trust dated 1997,
 7
     rather than to Passport 420, the ostensibly titled owner of the Aircraft, or Alexis

     Gardner or the United States of America.

            15.   The defendant, A venatti & Associates, APC, is a California

     Professional Corporation ("Avenatti & Associates") with its principal place of

     business in this District, owned by Michael A venatti, and is the other member of

     Passport 420.

            16.   The defendant, United States of America, has filed a criminal

     indictment against Michael A venatti in this District, alleging that it is seeking

     forfeiture as part of any sentence in the event of Michael A venatti' s conviction of all
19
     right, title and interest in any property derived from any proceeds obtained directly
20
21
     or indirectly as a result of any offense or property traceable to such proceeds.

22   Moreover, the United States of America, through the Internal Revenue Service, has
23
     taken possession of the Aircraft for security for payment of certain taxes that are
24

25   allegedly due and unpaid; or alternatively, the Internal Revenue Service claims that

26   certain taxes are due and unpaid and the Aircraft may serve as security for payment
27                                               7
     PLAINTlFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
28                       RELIEF, RESCISSION AND INTERPLEADER
     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 8 of 30 Page ID #:8



     of some or all of those taxes. Upon information and belief, the United States of
 1

 2   America may claim some interest in The Policies.
 3
            17.   Defendants DOES 1 through 25 are actual or potentially interested parties
 4
     with an alleged interest in The Policies. Starr Aviation does not presently name as
 5

 6   defendants in this complaint the DOE defendants because it is uncertain who they are or
 7
     whether those defendants are making a claim against the Policy. Starr Aviation
 8
     reserves the right to name as DOE defendants those interested parties once their identity
 9
10   is learned and it is confirmed they are making a claim under the Policies.



                                          PASSPORT 420

            18.   On or about April 14, 2016, a Certificate of Formation of Passport 420

     was duly executed and filed under the Delaware Limited Liability Company Act (6

     Del. C. Sections 18-101, et. seq.)

            19.   Upon information and belief, the members of Passport 420 are
19
     defendant, Spring Creek Research and defendant, Avenatti & Associates.
20
21
           20.    Upon information and belief, Spring Creek Research has as its member

22   the Parrish Family Trust dated 1997. The defendant, William Parrish, upon
23
     information and belief, as noted above, is a trustor, trustee and/or beneficiary of the
24
25
     Parrish Family Trust.

26   Ill
27                                               8
     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
28                       RELIEF, RESCISSION AND INTERPLEADER
     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 9 of 30 Page ID #:9



 1
           21 .   Upon information and belief, defendant, A venatti & Associates, is one-

 2   hundred percent owned by defendant, Michael A venatti who was also the president
 3
     and chief executive officer of Avenatti & Associates.
 4

 5
           22.    On or about January 27, 2017, Passport 420 took delivery of the

 6   Aircraft in Greensboro, North Carolina, from Honda Aircraft Company LLC, for a
 7
     total net price due of $4,383,605.00. Defendant, Michael Avenatti, signed as
 8

 9
     "Purchaser" ("Passport 420, LLC") in his capacity as Manager of Passport 420.



                    OPERATING AGREEMENT OF PASSPORT 420

           23.    Upon information and belief, a "Limited Liability Company Operating

     Agreement" titled "Passport 420, LLC" was entered into as of July 11, 201 6,

     between Spring Creek and Avenatti & Associates ("Operating Agreement") to "set

     forth the terms and conditions of their ownership and operation of [the Aircraft]."

18   Pursuant to the Operating Agreement, Passport 420 agreed to lease the Aircraft
19
     exclusively to Spring Creek and Avenatti & Associates without flight crew in
20
21   exchange for Spring Creek' s and Avenatti & Associates' agreement to insure,

22   operate and maintain the Aircraft and pay their individual charges and pro-rata
23
     amounts as due under the Operating Agreement. Spring Creek and Avenatti &
24

25   Associates were each fifty percent owners of Passport 420.

26   Ill
27                                             9
     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
28                       RELIEF, RESCISSION AND INTERPLEADER
                                    Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 10 of 30 Page ID #:10



                                1           24.    Under the Operating Agreement the relationship between Spring Creek

                                2    and Avenatti & Associates "shall be that of tenants-in-common" and that each
                                3
                                     Member agreed that the sole and adequate means by which it may divest its
                                4
                                5
                                     Ownership Interest in Passport 420 and the Aircraft "shall be the transfer of the

                                6    interest in accordance with the terms and conditions of this Agreement." The
                                7
                                     Operating Agreement provided that the sale of Member's ownership interest in the
                                8
                                9
                                     Aircraft was to be triggered by Notice of Intent to Sell to the other Member. The

                               10    non-selling Member had the right to purchase the remaining interest in the Aircraft
 0.                            11
 :::>        C'l
                         X
                         <           owned by the selling Member, at a fair market evaluation, and if the non-selling
             0
 0           C'l
                         11.

 0::          "' <t C)
              t <O 0
                         C)
                               12
(!)           ::, 0 0
             l/) 0 '
        3: - C)          (I)
                               13    member did not exercise its right to buy, the Members agreed to retain an aircraft
 ~ .J
    < ~< ::!:
         z ~
 ~      .. ;:; ~o
_J<t 0~~.J --ctJ               14
        U}
        >-   m<-                     broker to facilitate the sale of the entire Aircraft to a third party.
 ~ ~         \!    <.:
 0::    Ir ll. II) I'
        0 ~ w I'               15
 <( t: ~ ~
 _J<l: O ~ c;>
                         0
                                           25.     The Operating Agreement appointed defendant, Michael Avenatti as
0            ~!0 <t~
             l/)
                               16
             l/)   .J    ~
 w           --
             C'l         ~
                               17    Manager of Passport 420; and as manager Michael Avenatti had full and complete
 I                       ~
l-
                               18    authority, power and discretion to manage and control the affairs of Passport 420, to
                               19
                                     make all decisions regarding such matters, and to perform any and all other acts and
                               20
                               21    activities customary or incident to Passport 420' s purpose. "The actions of the

                               22    Manager taken in accordance with this Agreement shall bind the Company."
                               23
                                           26.     Paragraph 12.5 of the Operating Agreement provides: "Member shall
                               24
                               25    not create or place any Lien against the Aircraft other than a security interest in

                               26    favor of a financial institution providing financing for the Member's Ownership
                               27                                                 10
                                      PLAINTIFF STARR INDEMNITY & LIA BILITY COMPANY' S COMPLAINT FOR DECLARATORY
                               28                         RELIEF, RESCISSION AND INTERPLEADER
                                    Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 11 of 30 Page ID #:11




                                1    Interest and/or the Aircraft (a "Financing") and each Member shall ensure that no

                                2    Liens are created or placed against the Aircraft by third-parties as a result of its
                                3
                                     actions, and shall take all actions as may be necessary to discharge and satisfy in full
                                4

                                5
                                     any such Lien promptly after the same becomes known to it."

                                6           27.   Paragraph 7.1 of the Operating Agreement states that the failure of a
                                7
                                     Member to timely pay when due any amount required to be paid by the Member
                                8

                                9    under the Operating Agreement or any other agreement related to the Aircraft or the

                               10    use of the Aircraft including but not limited to any agreement with a financial
 0...                          11
 6~                    J             institution providing financing for the Member's Ownership interest in the Aircraft
 ct ~ sr ~                     12
(9
 >
        ~ ~~ ~
          < "0 -< "<t          13
                                     shall be a default.
 >      ...J
 <1:~ ~go
_J <t: 50 !!: -
        II)       _J   ('I')
                               14
,_,. ~ Ill 0 -
.i.. z ~ ..
ct ~ ~ j ~                     15
 5~ 6 ~ 9                                                        AVENATTI INDICTMENT
U             3:Ill !O <t~ 16
              1/l ...J ~
 w (')                 0
                                            28.   On or about April 10, 2019, a thirty-two-count indictment was handed
 I            :        ~       17
I-
                               18    down against defendant, Michael Avenatti, in the United States District Court,
                               19
                                     Central District of California ("Central District Indictment"). Paragraph p. on Page
                               20
                               21    12 of the Central District Indictment is a section titled, "Embezzlement of Client 2' s

                               22    Funds." The Central District Indictment alleges: "On or about January 26 2017,
                               23
                                     defendant Avenatti caused $2,500,000.00 of the $2,750,000.00 settlement payment
                               24

                               25    [Client 2's money held in an Avenatti trust account] to be transferred [to] Honda

                               26    Aircraft Company, LLC, to purchase a private airplane for defendant Avenatti's
                               27                                                11
                                      PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                               28                         RELIEF, RESCISSfON AND fNTERPLEADER
                                         Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 12 of 30 Page ID #:12



                                     1    company, Passport 420." This is the day prior to Passport 420 taking delivery of the

                                     2    Aircraft in Greensboro, North Carolina.
                                     3
                                                 29.   The Central District Indictment alleges that defendant, Michael
                                     4
                                          Avenatti, was the "effective owner and controlled" Passport 420.
                                     5
                                     6          30.    Upon information and belief, Client 2 of Michael Avenatti is Alexis
                                     7
                                          Gardner.
                                     8
                                                31 .   The Central District Indictment includes a "Forfeiture Allegation One"
                                     9
                                    10    brought pursuant to 18 U.S.C. 981 (a)(l)(C) and 28 U.S.C. 2461 (c). "Pursuant to
a..                                 11
::>              t'l          .,
                              )(
                                          Rule 32.2 of the Federal Rules of Criminal Procedure, notice is hereby given that the
0                0
                 t'l
                              u.
O::'.             w   <t 0)
                  !:: ID 0
                              0)
                                    12
(j                :, 0 0
                 (/) 0 '                  United States of America will seek forfeiture as part of any sentence ... in the event
           3: -
~ J<( . ~, z~ ~
                        0) (I)
                                    13
<( ,-. ;;; ~ 0
_J< 5~ .....                        14
    0  (T) U')
           >-
                        ..J
                 co < ......              the defendant's conviction of offenses [including the offenses against Client 2] ."
::i:::'.   ~ ~          u_
O::'.      (t
           0
                 ._
                 :l::
                        Ul
                        w
                              I"-
                              r--   15
<i:        ~ ~ ~              0
                                          The United States of America alleges that defendant A venatti shall forfeit to the
_J <(O                  ~9
u                3! <t~ 16
                 ti) 0
                 Ill .J ~
w                --
                 t'l          ~
                                    17    United States of America . .. "all right, title, and interest in any and all property,
I                             ~
f-
                                    18    real and personal, constituting or derived from any proceeds obtained, directly or
                                    19
                                          indirectly, as a result of the offense, or property traceable to such proceeds . .. to the
                                    20
                                    21    extent such property is not available for forfeiture, a sum equal to the total value of

                                    22    the property."
                                    23
                                                32.    The Central District Indictment accuses defendant, Michael Avenatti of
                                    24
                                    25    bankruptcy fraud. An involuntary bankruptcy petition had been initiated against

                                    26    Michael Avenatti's law firm, Egan Avenatti, LLP, in the United States District
                                    27                                                12
                                           PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                                    28                         RELIEF, RESCISSION AND INTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 13 of 30 Page ID #:13



                               1
                                    Court, Middle District of Florida, on or about March 1, 2017, a proceeding that was

                               2    later transferred to the United States District Court, Central District of California.
                               3
                                    Michael Avenatti was allowed to remain as a debtor-in-possession for a period of
                               4
                               5
                                    time, and was under court order to notify creditors of Egan Avenatti before he took

                               6    compensation for himself. However, the Central District Indictment alleges that
                               7
                                    Michael Avenatti secretly transferred funds to himself or to organizations he
                               8
                                    controlled without providing the court ordered notice, leaving the bankruptcy court
                               9
                              10    and its creditors to believe he received zero compensation during the bankruptcy.
 a.                           11
 :)
 0
            l'l
            0
                        X

                         "'
                        l!.
                                          33.     Upon information and belief, some of the illegally transferred funds
            l'l
 0::        "' '<t
                        0)
                        0)    12
(9          !:: "'0
            :,  0 0
            U)  0 '                 may have been used by defendant, Michael Avenatti, as manager of Passport 420, to
 3;<t'.:J :i
          z
            ci ~~
            0: - '<t
                              13
    rw~O
_J<C1/l 5~   -                14
        O .J (f)
       >- m < -
                                    pay operational and maintenance expenses associated with the Aircraft, including
::s::::"'
       z    ~     u..
 0:: "'0 ..~ t&J~ r-
                  "'          15
 <( ~~~o                            the payment of insurance premiums to Starr Aviation.
 __J <l:0         ~<;>
u   5'.!~
       o
           16
            Ill
            U)    .J -
                        '<t

 w       ~
 I -- ~ 17
            l'l


f-
                              18                PARRISH ISSUES NOTICE OF DEFAULT TO AVENATTI
                              19
                                          34.     Upon information and belief, on or about August 29, 2018, defendant,
                              20
                              21    William Parrish, issued to defendant, Michael Avenatti, a "Notice of Default" under

                              22    the Operating Agreement. The Notice of Default recited numerous alleged breaches
                              23
                                    of fiduciary and alleged breaches of California's Rules of Professional Conduct,
                              24
                              25    arising out of a long-standing attorney-client relationship between William Parrish

                              26    and Michael Avenatti.
                              27                                               13
                                    PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                              28                        RELIEF, RESCISSION AND INTERPLEADER
                                    Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 14 of 30 Page ID #:14




                                1          35.    Among other things the Notice of Default dated August 29, 2018

                                2    stated: "As you know, during the course of your attorney-client relationship with
                                3
                                     Mr. Parrish, you persuaded him to join you in the purchase of a private jet, and you
                                4
                                     subsequently formed a limited liability company ("Passport 420") with Mr. Parrish..
                                5
                                6    .. The purpose of forming Passport 420 was to acquire, own and operate a HondaJet
                                7
                                     for use by A venatti & Associates and Spring Creek Research, LLC ("Spring
                                8
                                     Creek"), an entity controlled by Mr. Parrish.. . Your conduct in entering into that
                                9
                               10    transaction has caused serious and ongoing harm to Mr. Parrish. In addition to your
 0...                          11
 :::>        C'l
                         X
                         <           failure to make adequate disclosures to Mr. Parrish, you have failed in your role as
 0           0          11.

 er          <'l   Ol
             w st Ol
             ': <O 0
                               12
(9           ::> Q      0
             (/) 0
     :I: . Ol CD
                         '
                               13
                                     LLC manager ... This letter serves as notice to you that based on your malfeasance
 :S: < O<t-,.
        _J   i z~
 <( I- "' ~             0
_J <lfl O5 !:: -               14
   >- m < -
                   ...J ('I)         and failure to follow the operating agreement, Mr. Parrish is stepping in to assume
 ~ ~ !! u_
                               15
 :5cr .!i:~ i ::i~ 9~
        I-~ ;;l 0
             0                       the role of manager of Passport 420."
u            ~!~st 16
             tn    O
             1/l ..J ~
 w           --
             <')        ~
                               17          36.    Upon information and belief, defendant, Spring Creek did not and has
 I                      !:l
I-
                               18    not issued a "Notice of Intent to Sell" the Aircraft. Instead, it is believed Spring
                               19
                                     Creek continued to operate the Aircraft up to April 10, 2019.
                               20
                               21          37.    Upon information and belief, on or about August 20, 2018 (nine days

                               22    prior to the "Notice of Default"), William Parrish had filed a lawsuit against
                               23
                                     Michael Avenatti, alleging breach of fiduciary duty, breach of promissory note,
                               24

                               25    account stated, open book account, common count-money had and received, and

                               26    common count---money lent. The complaint was filed in the Superior Court of the
                               27                                           14
                                      PLAINTJFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                               28                            RELIEF, RESCISSION AND INTERPLEADER
                                Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 15 of 30 Page ID #:15



                            1    State of California, For The County of Santa Barbara, Case No. 18CV04106 ("Santa

                            2    Barbara Lawsuit One"). The Santa Barbara Lawsuit One alleges that as attorney for
                            3
                                 William Parrish, Michael A venatti "took advantage of that trust ... and persuaded
                            4
                                 [William Parrish]" to loan him $1,500,000.00 in order to invest in a coffee
                            5
                            6    company, Tully's. "Avenatti falsely promised [Parrish] that he would repay the
                            7
                                 funds in 45 days..." The $1,500,000.00 loan was made in or about June of 2013 ,
                            8
                                 and as of August of2018 remained unpaid.
                            9
                           10          38.     Defendant, William Parrish, has since filed a second lawsuit against
 0...                      11
 ::i         C'l
                     X
                     ~           Michael A venatti, and others, on or about April 2, 2019, in the Superior Court of
             0
 0           C'l
                    lL
                    a,
 0:::        "' <:I a,     12
(.9          t co 0
              ::, 0 0
             (/) 0 '
        3: • a,      (I)
                           13
                                 California, For The County of Santa Barbara, Case No. 19CV01686 ("Santa Barbara
 3;:' <o< ,-...
        _J z '-!'
             ;
 <( I- .., ~ 0
_J <(5~-                   14
       0 .J (Y')
        V)
        >-   m ce .....          Lawsuit Two"). The Santa Barbara Lawsuit Two accuses Michael Avenatti of fraud,
 ~ ~
 0:::
             "u_
        0: .. <I) " '
        0 ~ Ill f',,
 <( l=~ ~o
                           15
                   ~9            conversion, promissory estoppel and professional negligence arising out of an
u..J <l:0
             3i ! ~
             (/) 0<:I
             Ill J ~
                      16
 llJ                 ~           alleged malfeasance relating to the disposition of settlement funds from a prior
             --
             C'l

 I                   ~     17
I-
                           18    lawsuit going back to 2013.
                           19
                           20
                           21                INTERNAL REVENUE SERVICE COLLECTION ACTION

                           22          39.     Upon information and belief, the Internal Revenue Service, an agency
                           23
                                 of the United States of America, initiated a collection action against defendant,
                           24
                           25    Michael A venatti, in or about September of 2016. This is five months before the

                           26    purchase of the Aircraft. The collection related to the failure of a company called
                           27                                              15
                                  PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                           28                            RELlEF, RESCISSION AND INTERPLEADER
                                     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 16 of 30 Page ID #:16



                                 1 Global Baristas US and a company called Global Baristas, LLC to pay taxes. These
                                 2    companies owned a collection of Tully Coffee Houses in the State of Washington
                                 3
                                      and, upon information and belief, are the same companies related to the
                                 4
                                 5    $1,500,000.00 loan made by defendant, William Parrish to defendant, Michael

                                 6    Avenatti, in or about June of 2013, and which is the subject of the Santa Barbara
                                 7
                                      Lawsuit One.
                                 8
                                 9          40.    According to the Central District Indictment, the defendant, Michael

                                10    Avenatti, transferred unpaid payroll taxes from Global Baristas US and Global
 a.                             11
 ::,         C'l          "
                          ,(
                                      Baristas LLC, to himself or his law firm to make minimal payments to Client 2 and
 0           0
             C'l
                        LL

n:::         "' ,: 0)
             !:: "'0
                         0)
                                12
~            ::, 0 0
             1/)
       3: • 0)
                 0'
                                      others. According to the Central District Indictment: "Beginning on or about
S: j~:!~
                         (l)
                                13
 <(     ~ z
    ... w ~ 0
_J<C 50 !:-                     14
       II).J
       >- a) <~
                        (1'}
                                      October 7 2016, and continuing until at least in or around September 2018 . ..
 ~ "'z       ~     u~
 O::: "'0 .. ~
                   ~r--
                   I.I.I,...,   15
 <( i:: :J ~            0
 _J<(O             ~9                 Avenatti corruptly obstructed and impeded, and corruptly endeavored to obstruct
u            ~!~
              0 <t
             II)
             II)   J    ~
                                16
IJ.I         C'l
             --         -0      17    and impede, the due administration of the internal revenue laws of the United
 I                      ~
I-
                                18    States."
                                19
                                            41.    Upon information and belief, on or about April 10, 2019, the Internal
                                20
                                21    Revenue Service took possession of the Aircraft, as security for payment of certain

                                22    taxes alleged owed by defendants, Michael A venatti and/ or A venatti & Associates,
                                23
                                      or one or more of various corporations or entities owned and controlled by Michael
                                24
                                25    Avenatti, pursuant to a warrant filed under seal in the United States District Court,

                                26    Central District of California; or alternatively, the United States of America took
                                27                                                16
                                       PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                                28                         RELIEF, RESCISS[ON AND INTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 17 of 30 Page ID #:17



                                    possession of the Aircraft so that funds derived from the sale thereof may be used to
                               1
                               2    compensate and reimburse victims of the alleged embezzlements allegedly
                               3
                                    committed by Michael J. Avenatti. As of the date of the filing of this complaint,
                               4
                                    upon information and belief, the warrant remains under seal.
                               5
                               6
                               7
                                                          PARRISH DEMANDS PAYMENT BE
                               8
                                                            MADE TO HIM INDIVIDUALLY
                               9

                              10          42.    The defendant, William Parrish, following April 10, 2019, filed with
 11.                          11
 :J         C'l
                        )(
                        <           Starr Aviation a "Proof of Claim" requesting that Starr Aviation issue to him in his
 0          0
            <'l
                       IL

 0::        w sf Cl
                       Cl
                              12
(.9         !:<0
            :, 0 0
                 0
         tllo,                      individual capacity a payment for the taking of the Aircraft under Endorsement 10
 s:
 <(
       3: • Cl a:,
       c(   0
       .J " ' - sf
            ;! z
                  ,:( ,-...   13
       1-   w ~        0
_J <t: 03 != -('I')
       U)         _J          14    of Policy 3, titled Extended Coverage Endorsement: War Risk For Physical Damage
       > [I) < -
 ~ ~        2     u_
 0::   It .. ~
       0    ~ bl t-,
                       r--
                              15
 <( ~~~o                            Coverage, Extortion, and Hi-Jacking Extra Expense Coverage (sometimes "War
 .J <l'.0         ~9
u           3!
            in
               ~ 16
               sf O
            in ...I ~
 w C'l                 ~            Risk Coverage Endorsement"). The demand has been made even though William
 I --                  C'l    17
I-
                              18    Parrish is not the owner of the Aircraft, and a payment direct to William Parrish
                              19
                                    would seemingly avoid the creditors and claimants of Michael Avenatti and
                              20
                              21    Passport 420, the titled owner of the Aircraft.

                              22          43.    The term "Physical Damage" is defined by The Policies to mean:
                              23
                                    "accidental, direct physical loss of or damage to scheduled aircraft, spare engines or
                              24
                              25    spare parts during the policy period including ingestion, but it does not include the

                              26    Ill
                              27                                              17
                                     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                              28                            RELlEF, RESCISSION AND INTERPLEADER
                                  Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 18 of 30 Page ID #:18



                              1
                                   loss of use or any residual depreciation in value either before or after any repairs

                              2    have been made."
                              3
                                          44.    The aircraft has an agreed-upon value in Policy 3 stated at
                              4
                                   $4,000,000.00.
                              5

                              6

                              7
                                                      WAR RISK COVERAGE ENDORSEMENT
                              8
                                          45.    Subject to the terms, conditions, exclusions and language of Policy 3,
                              9

                             10    the War Risk Coverage Endorsement provides certain coverages for "confiscation,
0..                          11
::J         O')      X
                     <             nationalization, seizure, restraint, detention, appropriation, requisition for title, use
0           0       IJ..
                    0)
0::
            O')
            "' <t            12
(.9         !:coo
            ~Oo
                    0)


            (/) 0
      3: .0)(1)
                         '         by, or under the order of any government, public or local authority, whether civil,
S:    < a < ,-...
      _J ;z '¢
                             13
<l'. I--"'~ 0
_J<C 50 .J~-                 14
      U')
    > m ,( -
                    (I'}           military or de facto." (Section One, Page 1 of the War Risk Coverage
~ ~ !! u_
0:: a: .. C/l r--
      0     ~ ~ ,.._         15
<( t:~wo                           Endorsement).
_J <l: 0          ~9
0           ~!~
            Ill o Sf
                             16
            Ill ...I -
w           --
            O')      ~
                             17
                                          46.   Exclusion D of The Policies (set forth in Section Seven - Exclusions on
I                    ~
I-
                             18    Page 31 of The Policies) state: The insurance provided by the Policy shall not apply:
                             19
                                   to illegal, criminal or dishonest acts or activities, alleged or otherwise, committed by
                             20
                             21    or at the direction of or with the knowledge and consent of directors or officers of

                             22    the insured and with the knowledge at the time that such act was illegal or criminal,
                             23
                                   but with respect to the named insured this exclusion shall apply only if such
                             24
                             25    activities or acts are with the knowledge and consent of an officer or director of the

                             26    named insured."
                             27                                                18
                                    PLAINTJFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                             28                             RELIEF, RESCISSION AND INTERPLEADER
                                 Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 19 of 30 Page ID #:19



                                        4 7.   Pursuant to the War Risk Coverage Endorsement the coverage provided
                             1
                             2    therein will not cover any loss, damage or expense arising out of "the repossession
                             3
                                  or any attempt at repossession by any person or organization having any legal title
                             4
                                  or lien on the scheduled aircraft or any other type of legal contractual relationship
                             5
                            6     with the insured."
                             7
                                        48.    Pursuant to the War Risk Coverage Endorsement the coverage provided
                             8
                                  therein will not cover any loss, damage or expense arising out of "any failure to
                            9
                            10    provide any type of bond, security or any other financial cause whether or not
Cl..                        11
::i         (")
                       )(
                       <          required under a court order." (Page 2 of the War Risk Coverage Endorsement,
            0
0                      IL

 er
(9
            <'l   Ol
            "' <1 Ol
            t: 0(!) 00
                            12
            :,
            IJ)Q,
       3: • Ol  CD                Exclusion (D)).
5'.j o~ z
        <r,.
          q
                            13
<t: . .     ~~o
_J<i 3~
     0
        -(f)
       U)         .J        14
       >m~-
~ ~~u-
O:: "'"-~
    0 ~   r-      l&J (',   15
<{~ ~~ o
...1 ~0 ~9                                                   FIRST CLAIM FOR RELIEF
u           3:Ill !o ~<1
            lll.J -
                            16
w                      ~                               (Declaratory Relief against All Defendants)
I --
            <'l

                       ~    17
I-
                            18          49.    Starr Aviation incorporates herein by reference all of the allegations
                            19
                                  contained in the above stated paragraphs, as if set forth in full herein.
                            20
                            21
                                        50.    Upon information and belief, the defendant, Michael Avenatti, denies

                            22    on behalf of himself, A venatti & Associates (" Avenatti Defendants") and Passport
                            23
                                  420, that he embezzled funds from his client, Alexis Gardner, or committed
                            24
                            25    bankruptcy fraud. Further, upon information and belief, William Parrish, on behalf

                            26    of himself, Spring Creek and Parrish Family Trust ("Parrish Defendants") and
                            27                                           19
                                   PLAINTJFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                            28                         RELIEF, RESCISSION AND INTERPLEADER
                                      Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 20 of 30 Page ID #:20



                                  1    Passport 420 denies that Michael Avenatti embezzled funds from Alexis Gardner, or

                                  2    that Michael Avenatti committed bankruptcy fraud.
                                  3
                                             51 .   Upon information and belief, the Parrish Defendants and the Avenatti
                                  4
                                  5
                                       Defendants claim that even if the Aircraft was purchased with funds embezzled

                                  6    from Alexis Gardner, or The Policies were purchased with funds arising from a
                                  7
                                       bankruptcy fraud, that Starr Aviation is not entitled to rescind The Policies.
                                  8
                                             52.    Upon information and belief, the Parrish Defendants and the Avenatti
                                  9
                                 10    Defendants claim that no condition, term or exclusion would apply to preclude
 a..                             11
 :::>        "1            ""          coverage even if the Aircraft was purchased with funds embezzled from Alexis
             0
 0           "1
                          IJ..

 0::          "' st 0)
              !: <O 0
                          0)
                                 12
(!)           ~ 0 0
             (/) 0 '                   Gardner, or The Policies were purchased with funds arising from a bankruptcy
sJ
<(
   a ~~      0: -
             ~ z
                          st
                                 13
        r    Ill~         0
_J<Ctn 5!: -                     14
       a   {t)
        > m< -
                   .J                  fraud, or that the Internal Revenue Service took possession of the Aircraft because
~ ~ ~ u_
:51- >-.J I'0- 15
0:: ~ Hl "
        ~    .J    11.1
                                       of the failure to pay and satisfy tax liens and obligations, or that the United States of
        <(   0 " 0

u            ~!~
              0 st
             It)
                   z '

             in...J ~
                                 16
w -          "1     ~
                                 17
                                       America took possession of the Aircraft so that funds derived from the sale thereof
I -                       ~
1--
                                 18    may be used to compensate and reimburse victims of the alleged embezzlements
                                 19
                                       allegedly committed by Michael J. A venatti.
                                 20
                                 21          53.    Upon information and belief, Alexis Gardner, The United States of

                                 22    America, and DOES 1- 25, deny that Starr Aviation is entitled to rescind The
                                 23
                                       Policies, deny that one or more conditions, terms or exclusions in The Policies apply
                                 24
                                 25    to preclude coverage, and contend that any payment due under The Policies shall be

                                 26    paid to Alexis Gardner or the United States of America.
                                 27                                               20
                                        PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                                 28                         RELIEF, RESCISSION AND lNTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 21 of 30 Page ID #:21



                               1          54.    Upon information and belief, William Parrish denies that actions taken

                               2    by defendant, Michael Passport, as manager of Passport 420, are binding upon
                               3
                                    Passport 420 or Spring Creek Research, or any other entity or person who may
                              4
                               5    claim through Spring Creek Research, including William Parrish. Starr Aviation

                               6    disputes the contention by William Parrish and alleges that actions taken by Michael
                              7
                                    Avenatti as manager of Passport 420 are binding upon Passport 420 as well as
                               8
                                    Spring Creek Research, and any entity or individual who claims through Spring
                               9
                              10    Creek Research, including William Parrish.
a..                           11
::J         (')
                       X
                                          55.    Upon information and belief, Defendant, William Parrish, claims that
0           0          "
                       ll..

0:::        ~..   oe:t a,
                  <O <l)
                              12
         O g
l9 3: 5• 0 '!/)
                                    payment due under Policy 3 pursuant to the War Risk Coverage Endorsement, if
~ <         g :'.!
                  <l) (I)

                       ~      13
j '"; ~o
       .J " z
       <( :,
       U)   0
                  !: -
                  J    (I')   14    any, shall be made to him individually because he is purportedly the current "acting
       > m < -
~ "'z       ~     u~
0:::   a:
       0
            a."'    r--
            ::E Iii f',       15
:5 <(1: 0~.:"Oo                     manager" of Passport 420. Starr Aviation disputes this contention and states that if
u                 z '
            :i ! ~ 16
            Ill O <I
            111...J-
w                      ~            any said payment is to be made, it is to be made to the owner of the Aircraft which
I --
            (')

                       ~      17
I-
                              18    is Passpo1t 420, the named insured under Policy 3, subject to any claims that third
                              19
                                    parties may have by operation of law or contract.
                              20
                              21          56.    The plaintiff, Starr Aviation, further asserts that: (a) if the allegations

                              22    against Michael A venatti are substantiated, Starr Aviation is entitled to rescind The
                              23
                                    Policies; (b) that if The Policies, for whatever reason cannot be rescinded but the
                              24
                              25    allegations against Michael A venatti are substantiated, that one or more conditions,

                              26    terms or exclusions in The Policies apply, precluding coverage; ( c) that if any
                              27                                           21
                                     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                              28                         RELIEF, RESCISSION AND INTERPLEADER
                                    Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 22 of 30 Page ID #:22




                                1    payment is due under The Policies, either because coverage is found to be in order

                                2    or because The Policies are rescinded and premiums refunded, the sums so paid
                                3
                                     should be paid into the court registry for determination of how the funds shall be
                                4
                                5
                                     ultimately disbursed.

                                6          57.    Wherefore, an actual controversy has arisen and now exists between Starr
                                7
                                     Aviation on the one hand, and one or more of the defendants, on the other hand.
                                8
                                9
                                     Accordingly, Starr Aviation respectfully requests that a judicial declaration of the

                               10    rights, duties and obligations of the respective parties under The Policies is necessary
a..                            11
::,         (')
                       <
                        X
                                     and appropriate so that the actual controversy that has arisen may be ended and the
0           0          u.
            <'l        Ol
0::         "' st Ol           12
c.,    ;:
            !::: lO 0
            :, 0 0
            Ul O ,
          <ll   • Ol                 parties may proceed without further delay or uncertainty.
S:<.J <~~~    13
        z
<( .... ~~o
_]<( 5~   -
     0 .J C'}
       U)                      14
       >-   CJ < -
~ ~ !!            u_
0:::   0: .. "'
       0 ~ UJ
                       r--
                       [',,    15
<(~~ clo                                                        SECOND CLAIM FOR RELIEF
.J<l'. 0~<;>
u           ~!~
            Ill o <f
            Ill .J ~
                               16
w                      ~                                       (Rescission against All Defendants)
            --
            (')

I                      !'.1,   17
I-
                               18          58.    Starr Aviation incorporates herein by reference all of the allegations in the
                               19
                                     paragraphs set forth above as if set forth in full herein.
                               20
                               21          59.    Under the law, Passport 420 had a duty to communicate all facts within

                               22    its knowledge that were material to the insurance being requested, and Starr
                               23
                                     Aviation had the right by law to rely upon the honesty and truthfulness and
                               24
                               25    completeness of the applications submitted by Passport 420 that led to issuance of

                               26    The Policies.
                               27                                                22
                                      PLAINTIFF STARR INDEMNlTY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                               28                         RELIEF, RESCISSION AND INTERPLEADER
                                          Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 23 of 30 Page ID #:23



                                      I          60.    If the allegations of embezzlement and bankruptcy fraud are

                                      2    substantiated, Passport 420 failed to disclose the embezzlement and bankruptcy
                                      3
                                           fraud, when it had a duty to disclose the embezzlement and bankruptcy fraud, such
                                      4

                                      5    omissions were a material breach of duty by Passport 420, and such omissions were

                                      6    material to the decisions of Starr Aviation to issue The Policies.
                                      7
                                                 61.    The omissions, if substantiated, constituted fraud, deceit and
                                      8
                                      9    concealment against Starr Aviation which was totally unaware of the scheme of

                                     10    embezzlement and bankruptcy fraud. Starr Aviation justifiably relied to its detriment
 a..                                 11
::)
 0
                  l'l
                  0
                               X
                              <(
                              u.           upon the assumed honesty of Passport 420 when it issued The Policies.
                  I')       a,
 0:::             "'
                   !::
                         <I a,
                         "' 0
                                     12
t,                 :,
                  l/l
                         0 0
                         O'
                                                 62.    If Starr Aviation had known that the Aircraft, the subject of The
             3: .a, <D
 ~           <( 0 ,:( t--
            .J " ' - <I
                                     13
 <(               ~ z
            I-    w ~         0
_Jct 03 !=-                          14
          (f')
            ti)
            >- m "'~
                         .J
                                           Policies being issued, had been purchased, either in whole or in part, with
 :::S::::   ~ ~          u_
 O::: "'0 ..::E          ~ r--
                         ~    r--.   15
 <( l:~wo                                  embezzled funds, or that Passport 420 did not properly have title to the aircraft, or
 _J <l'. 0 ~9
u                 ~ !0 <I~
                  IJ')
                  IJ')   .J   ~
                                     16
 w                l'l         0
                                           that The Policies were purchased with funds arising from bankruptcy fraud, Starr
 I --                         ~      17
I-
                                     18    Aviation would not have issued The Policies. The material omissions of Passport
                                     19
                                           420 precludes all defendants from enforcing any rights they may claim to have
                                     20
                                     21    otherwise had under The Policies and, moreover, The Policies are void ab initio.

                                     22          63.    The material omissions by Passport 420 cause The Policies to be void
                                     23
                                           by operation of the law of tort, equity and contract, breaches which rightfully
                                     24
                                     25    suspend any duty of performance on the part of Starr Aviation, which breaches are

                                     26    not curable, and Starr Aviation is entitled to have The Policies declared void.
                                     27                                              23
                                            PLAINTLFF STARR INDEMNITY & LIABILITY COMPANY' S COMPLAINT FOR DECLARATORY
                                     28                         RELIEF, RESCISSION AND INTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 24 of 30 Page ID #:24



                               1           64.    As a direct and proximate cause of the breaches of duty by Passport

                               2    420, Starr Aviation respectfully requests that the court enter an order granting full
                               3
                                    rescission of The Policies from the date of issuance, declaring that all coverages are
                               4

                               5    null and void, and directing the return of premiums paid by Passport 420 be paid

                               6    into the court registry for distribution to the appropriate claimants.
                               7
                               8
                               9                               TIDRD CLAIM FOR RELIEF

                              10      (Declaratory Relief - Terms, Conditions and Exclusions Preclude Coverage)
 0..                          11
 ::i         (')         ><
                         <                65.     Starr Aviation incorporates herein by reference all of the allegations in the
 0           0
             (")    Ol
                        IL

 a::
t9           "' '-t Ol
              ~ (0
                              12
              :, 0 0
                   0
       3:
             Ill O ,
                 - Ol<D
                              13
                                    paragraphs set forth above as if set forth in full herein.
 ~ ..J4: <~ z~ ~
 <( .... ~~ o
_J <C ~~ -                    14
      0ti)
       > m
                   .J (Y)
                   <( -
                                          66.     Starr Aviation contends and believes that the accusations against
 ~ z"'       ~     u~
 fl:'. a:0   ._ en I'-

<( t:~~o
             i: w f"-,        15
 _J <(0~ 9                          Michael Avenatti, if substantiated, triggers the application of certain terms,
u            ~!~
              0 '-t
             I()
             l() ...J ~
                              16
 w           --
             (')        ~
                              17    conditions and exclusions in The Policies, precluding any coverage under the War
 I                      ~
I-
                              18    Risk Coverage Endorsement, or otherwise, even if The Policies are not subject to
                              19
                                    resc1ss10n.
                              20
                              21          67.     The allegations against Michael A venatti, if substantiated, triggers

                              22    application of Exclusion D (found in Section Seven --- Exclusions on Page 31 of
                              23
                                    The Policies) which state that all insurance provided by The Policies shall not apply
                              24
                              25    to "illegal, criminal or dishonest acts or activities, alleged or otherwise, committed

                              26    by or at the direction of or with knowledge and consent of directors or officers of the
                              27                                              24
                                     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                              28                            RELIEF, RESCISSION AND JNTERPLEADER
                               Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 25 of 30 Page ID #:25



                           1    insured and with the knowledge at the time that such act was illegal or criminal, but

                           2    with respect to the named insured this exclusion shall apply only if such activities or
                           3
                                acts are with the knowledge and consent of an officer or director of the named
                           4

                           5    insured."

                           6           68.    The allegations of bankruptcy fraud and embezzlement are allegations
                           7
                                of illegal, criminal and dishonest acts and activities, committed on behalf of the
                           8
                           9    named insured, Passport 420, with the knowledge and consent of Michael Avenatti,

                          10    the manager of Passport 420. The possession of the Aircraft by the United States of
 n.                       11
 :::,                X

 0
             <'l
             0      "
                    IL          America is a direct result of the alleged illegal, criminal and dishonest acts and
 Ct'.
             <'l    Cl
                          12
l9            "' <t Cl
              t:<0
              :, 0 0
             1/l O '
                    0
        J: • Cl     Cl)
                          13    activities.
 S: .J<~~~
       " z
 <X: ~ f:j ~ 0
_J <iU) 05 ~-             14
        >-
           ..J (f)
          m< -                         69.    As already noted, the Internal Revenue Service began a collection
 ~ w
        z ~ u..
 Ct'.   a:
        0 ..
           ~ "'
             l,aJ I'-     15
 :5 :: ~ .l
        <{   0 "0
                  ,....
                    0
                                against Michael A venatti as early as September 2016, said collection action
u              z '
             ~!~
             Ill O <t
             Ill .J ~
                          16
 w -         <')    9
                          17    apparently extending to Avenatti & Associates, a member of P assport 420, the titled
 I -                ~
I:-
                          18    owner of the Aircraft, months before the purchase of the Aircraft by Passport 420.
                          19
                                Upon information and belief, neither Michael A venatti or A venatti & Associates or
                          20
                          21    Passport 420 posted bond or security for payment of taxes being claimed by the

                          22    Internal Revenue Service, and the possession of the Aircraft by the Internal Revenue
                          23
                                Service was the direct result of the failure to provide the require bond or security.
                          24
                          25    The possession of the Aircraft by the Internal Revenue Service was the direct result

                          26    of a "financial cause."
                          27                                           25
                                 PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                          28                         RELIEF, RESCISSION AND INTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 26 of 30 Page ID #:26



                               1           70.   Upon information and belief, if the allegations of the foregoing

                               2    paragraph are substantiated, Starr Aviation contends that Exclusion (D) in the War
                               3
                                    Risk Coverage Endorsement applies: Exclusion (D) states that the War Risk
                               4

                               5
                                    Coverage Endorsement does not cover any loss, damage or expense arising out of

                               6    "any failure to provide any type of bond, security or other financial cause whether or
                               7
                                    not required under a court order."
                               8

                               9          71 .   Upon information and belief, the Internal Revenue Service had a lien

                              10    on the Aircraft, as a result of the failure to pay taxes or to post bond or security for
Q.
                              11
:J          "1            X
                          <         the payment of taxes, resulting in the possession by the Internal Revenue Service of
0           0
            "1
                       lJ..

0:::          '<t Ol
             UI
                       Ol
                              12
{j           tw 0
             ~oo
       ,:
            (/) 0 '
                .01 <0
                              13    the Aircraft to satisfy that lien. Exclusion (E) of the War Risk Coverage
~ ..J<(~~!;
       < z
<(     f-    ;;j ~     0
.J<(~~-- 14
       Ul O J          C')
                                    Endorsement states there is no coverage thereunder for any loss, damage or expense
  >- CD < -
~"'z        ~ u...
o::: g~~ ~ 15
<{ ~~~o
_J <(O             ~9               arising out of the "repossession or any attempt at repossession by any person or
u           3:IJ'l ! '<t~ 16
            IJ'l
                   O
                   _J -
w           --
            "1         ~
                              17    organization having any legal title or lien on the scheduled aircraft or any other type
I                      ~
I-
                              18    of legal contractual relationship with the insured."
                              19
                                          72.    Starr Aviation requests the entry of a court order declaring that one or
                              20
                              21    more, or all, of these exclusions apply, or that one or more other exclusions, terms

                              22    and conditions in The Policies apply, and that no insurance or coverages are
                              23
                                    available under The Policies as a result of the illegal, criminal and dishonest acts
                              24
                              25    and activities, the possession of the Aircraft by the United States of America

                              26    because of the illegal, criminal and dishonest acts and actions, the possession of the
                              27                                                26
                                    PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                              28                        RELIEF, RESCISSION AND INTERPLEADER
                                   Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 27 of 30 Page ID #:27




                               1
                                    Aircraft by the Internal Revenue Service as a result of its tax lien, and the failure to

                               2    provide a bond or security for the payment of taxes, and because the possession of
                               3
                                    the Aircraft was the direct result of a financial cause arising from the failure to pay
                               4
                                    financial obligations.
                               5

                               6

                               7
                                                              FOURTH CLAIM FOR RELIEF
                               8

                               9
                                                                          (lnterpleader)

                              10          73.    Starr Aviation incorporates herein by reference all of the allegations in the
 0..                          11
 ::>       ('l
                        >(
                                    paragraphs set forth above as if set forth in full herein.
 0         0            i::
 0:::
           l"J
           ., <t Ol
                        Ol
                              12
t9         t:10
           :, 0 00
           Ul O ,
         S: • Ol <Xl
                              13
                                          74.    Should the court determine that coverage is in order, and The Policies
 ~        <{ ~ ~ ~
        ...J < z
 <t'.    I- ~ ~ 0
_J<t1/) 3~   -                14
        0 .J (I')
        >- ID < -
                                    are not subject to rescission, Starr Aviation requests pursuant to Federal Rules of
 ::i::: ~ !,!~
 0::: a:0 ..~ w r--r-
                 U)
                              15
 <! ~~~o                            Civil Procedure, Rule 22 that the court enter an order authorizing Starr Aviation to
 _J <l:0 ~9
u          i!~
           IO
           IO
             o <t
                 ...J   ~
                              16
 lJJ       --
           ('l          ~
                              17    deposit in the court registry those sums due and payable under the War Risk
 I                      ~
I-
                              18    Coverage Endorsement, so that the court may determine which defendants have an
                              19
                                    interest in said payment and thereafter direct how payment is to be made to any
                              20
                              21    defendant, and the amount of payment. Alternatively, should the court conclude that

                              22    rescission is appropriate Starr Aviation requests the court to enter an order
                              23
                                    authorizing Starr Aviation to deposit in the court registry the returned premiums on
                              24
                              25    The Policies, so that the court may thereafter determine how the returned premiums

                              26    are to be disbursed and to which defendant or defendants.
                              27                                            27
                                     PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                              28                         RELIEF, RESCISSION AND INTERPLEADER
                                       Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 28 of 30 Page ID #:28



                                   1          WHEREFORE, Starr Aviation prays for judgment as follows:

                                   2
                                   3
                                                                  FIRST CLAIM FOR RELIEF
                                   4

                                   5          1.    For an Order determining that if the allegations against Michael

                                   6                Avenatti are substantiated, Starr Aviation is entitled to rescind The
                                   7
                                                    Policies;
                                   8
                                   9          2.    In the alternative, for an order determining that if The Policies, for

                                  10                whatever reason cannot be rescinded but the allegations against
 0..                              11
 :J             (')         X
                            <                       Michael Avenatti are substantiated, that one or more conditions, terms
 0              0
                C'l
                            It.
                            Ol
 n::            "' st Ol          12
                t:,   '°0 00
t9        ~
                1/)   0      '
                                                    or exclusions in The Policies apply, precluding coverage;
 s:- < ~ z< ~
          _J
                0
                 • Ol CJl
                      f',,        13
 <( ,-..,~5
__J<t: 3 ~--                      14
       0 .J (f')
          lt)
          > m " -
                                              3.    In the alternative, for an order determining that if any payment is due
 ::S:::   ~ ~         u_
 0:: a:0 :t.. "'r--r--(I)
                                  15
 <( t:~~o
 _J<l:0 ~<?                                         under The Policies, either because coverage is found to be in order or
u               ~!~
                Ill O st
                Ill .J -
                                  16
 w                          ~                       because The Policies are rescinded and premiums refunded, the sums
 I --
                (')

                            ~     17
f-
                                  18                so paid should be paid into the court registry for determination of how
                                  19
                                                    the funds shall be ultimately disbursed.
                                  20
                                  21
                                  22                             SECOND CLAIM FOR RELIEF
                                  23
                                              1.    For an Order granting full rescission of The Policies from the date of
                                  24
                                  25                issuance, and declaring all coverages null and void.

                                  26
                                  27                                              28
                                         PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
                                  28                         RELIEF, RESCISSION AND INTERPLEADER
     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 29 of 30 Page ID #:29



                                THIRD CLAIM FOR RELIEF
 1

 2          1.    For an Order declaring that no coverage rights exist by operation of law
 3
                  and under the terms, conditions and exclusions of The Policies.
4

 5

 6                             FOURTH CLAIM FOR RELIEF
 7
            1.    In the alternative, for an order authorizing payment into the Court
 8
                  Registry of any sums due or premiums to be refunded;
 9

10          2.    For an award of attorney fees.



                             AS TO ALL CLAIMS FOR RELIEF

            1.    As to all Claims, all such relief as the court may deem appropriate and

                  necessary.
16
17
      Dated: September   L,
                         ·
                               2019         THE C'i'RK LAW G

18                                                      i
                                                    )   l

19
                                            By:_ ---,,,=~ - - -- --
20                                          ROGE          .CLARK
21                                          ROBE;D. GOLDBERG
                                            Attorney for Plaintiff STARR
22                                          INDE         ITY AND LIABILITY
                                            COMPANY
23

24
25
      Ill

26    Ill
27                                             29
       PLAJNTJFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
28                         RELIEF, RESCISSION AND INTERPLEADER
     Case 8:19-cv-01704 Document 1 Filed 09/06/19 Page 30 of 30 Page ID #:30



 1                                  DEMAND FOR JURY TRIAL

 2    Plaintiff Starr Aviation hereby requests trial by jury in the above caption action.
 3

 4
      DATED: September         l     2019

 5

 6

 7

 8

 9

10




18

19

20
21

22
23

24

25
      C:\Users\CLARKADMlN\SyncedFolder\Share\data\AAA WORK\ 19-1 9 15\PLEADINGS\ Declaratory Relief O11.doc
26
27                                                     30
       PLAINTIFF STARR INDEMNITY & LIABILITY COMPANY'S COMPLAINT FOR DECLARATORY
28                         RELIEF, RESCISSION AND INTERPLEADER
